                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

MANPREET SINGH,                                 )
No. Axxxxx5068,                                 )
                                                )
                      Petitioner,               )
                                                )
       vs.                                      )      Case No. 19-cv-862-SMY
                                                )
KIRSTEN NIELSEN,                                )
Secretary, Dept. of Homeland Security,          )
JEFFERSON B. SESSIONS III,                      )
Attorney General of the United States,          )
JOSE L. ZAMORA,                                 )
Director, Chicago Field Office,                 )
and MR. ACUFF,                                  )
Warden, Pulaski County Detention Center,        )
                                                )
                      Respondents.              )


                           MEMORANDUM AND ORDER
YANDLE, District Judge:

       Petitioner Manpreet Singh filed a Petition for Writ of Habeas Corpus Pursuant to 28

U.S.C. § 2241 (Doc. 1), challenging his detention by Immigration and Customs Enforcement

(ICE). Respondents filed a Response. (Doc. 11). Singh was granted time to file a reply (Doc.

12) but has not done so. On October 2, 2019, Respondents filed a Motion to Dismiss Petition as

Moot (Doc. 13) on the basis that Singh has now been removed from the United States.

       The instant Petition was filed on July 1, 2019. Singh sought release from ICE custody,

claiming that he had been detained for more than 6 months, but also stating that his detention

began on May 10, 2019. (Doc. 1, p. 3). He had been ordered removed from the United States

and was pursuing an appeal of that order. Id.; (Doc. 11, p. 2). Respondents noted that the Board




                                               1
of Immigration Appeals denied Singh’s appeal on July 12, 2019. He then cooperated with the

efforts to obtain a travel document for his removal to India. (Doc. 11, p. 3).

       Respondents now inform the Court that Singh is no longer in their custody as he was

released from detention and removed from the United States to India under escort of a U.S.

Deportation Officer on September 20, 2019, rendering the Habeas Petition moot. (Doc. 13, p. 1;

Doc. 13-1).

       A petition under 28 U.S.C. § 2241 is the appropriate vehicle for challenging the length of

detention pending removal. Zadvydas v. Davis, 533 U.S. 678, 687-88 (2001). Under 28 U.S.C.

§ 2241(c), a writ of habeas corpus “shall not extend to a prisoner” unless he is “in custody.” The

“in custody” requirement is satisfied if the petitioner was in custody at the time of the filing of

the petition. Spencer v. Kemna, 523 U.S. 1, 7 (1998). Therefore, a detainee who is released

while his petition for writ of habeas corpus is pending meets the “in custody” requirement; his

release does not necessarily render his petition moot. However, the petition must still present a

“case or controversy” under Article III, § 2 of the Constitution. That is, the petitioner “must

have suffered, or be threatened with, an actual injury traceable to the [respondent] and likely to

be redressed by a favorable judicial decision.” Spencer, 523 U.S. at 7 (internal citation omitted).

       The Seventh Circuit directs a federal court to “dismiss a case as moot when it cannot give

the petitioner any effective relief.” Ibid. That is the situation here. According to Respondents’

Motion and Declaration of Deportation Officer, Singh has been removed to India.          Singh has

thus received the relief he sought, i.e., release from ICE custody.

       For the foregoing reasons, Respondents’ Motion to Dismiss (Doc. 13) is GRANTED and

this action is DISMISSED WITHOUT PREJUDICE. The Clerk of Court is DIRECTED to

enter judgment in accordance with this Order.



                                                 2
       If Petitioner wishes to appeal the dismissal of this action, his notice of appeal must be

filed with this Court within 60 days of the entry of judgment. FED. R. APP. P. 4(a)(1(A). A

motion for leave to appeal in forma pauperis (“IFP”) must set forth the issues Petitioner plans to

present on appeal. See FED. R. APP. P. 24(a)(1)(C). A proper and timely motion filed pursuant to

Federal Rule of Civil Procedure 59(e) may toll the 60-day appeal deadline. FED. R. APP. P.

4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight (28) days after the entry

of the judgment, and this 28-day deadline cannot be extended. Other motions, including a Rule

60 motion for relief from a final judgment, do not toll the deadline for an appeal.

       It is not necessary for Petitioner to obtain a certificate of appealability from this

disposition of his § 2241 petition. Walker v. O’Brien, 216 F.3d 626, 638 (7th Cir. 2000).

       IT IS SO ORDERED.

       DATED: October 3, 2019


                                                     s/ Staci M. Yandle
                                                     STACI M. YANDLE
                                                     United States District Judge




                                                 3
